Filed 10/17/22 P. v. Banks CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F084299
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. F08907825)
                    v.

 LARRY BANKS,                                                                             OPINION
           Defendant and Appellant.



                                                   THE COURT *
         APPEAL from an order of the Superior Court of Fresno County. Adolfo M.
Corona, Judge.
         John F. Schuck, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         * Before     Poochigian, Acting P. J., Detjen, J. and Snauffer, J.
                          STATEMENT OF APPEALABILITY
       This is an appeal from the denial of appellant Larry Banks’s petition for
resentencing under Penal Code former section 1170.95 (now 1172.6),1 and is authorized
by Penal Code section 1237, subdivision (b).2 (See Teal v. Superior Court (2014)
60 Cal.4th 595, 596.)
                              STATEMENT OF THE CASE
       An information filed on March 24, 2009, charged Banks with murder (§ 187;
count one). The information further alleged that Banks personally used a knife in the
commission of count one (§ 12022, subd. (b)(1)). On September 23, 2009, a jury found
Banks guilty of first degree murder and found the knife use enhancement true. The trial
court sentenced Banks to life pursuant to section 1170.2 and former section 190.     In
Banks’s prior appeal, this court affirmed the judgment. (See People v. Banks (Mar. 17,
2011, F058831) [nonpub. opn.].)
       On June 29, 2021, through counsel, Banks filed a motion for a Franklin3 evidence
preservation hearing. There does not appear to have been a ruling on that motion.4




       1 Effective June 30, 2022, Penal Code section 1170.95 was renumbered
section 1172.6, with no change in text (Stats. 2022, ch. 58, § 10).
       2   Unlabeled statutory references are to the Penal Code.
       3   People v. Franklin (2016) 63 Cal.4th 261.
       4  The record on appeal does not include a ruling on the motion. However, a
review of the Fresno County Superior Court’s online docket, which is available to the
public, shows that on April 11, 2022, Banks filed a motion to dismiss his request for a
Franklin hearing. We are not taking judicial notice of this purported April 11, 2022,
filing, or of any other superior court records. We bring this April 11, 2022, filing to
Banks’s attention as a courtesy to inform him that the status of his Franklin hearing
request is uncertain. In any event, it should be understood that this appeal is only from
the denial of the section 1172.6 motion, and that it does not involve the motion for a
Franklin hearing.


                                              2.
       On July 29, 2021, Banks himself filed a section 1172.6 petition for resentencing.
On November 22, 2021, Banks filed a request for a ruling on his petition. 5
       On April 13, 2022, Banks’s petition was denied. On May 4, 2022, Banks timely
filed a notice of appeal from the denial.
                               STATEMENT OF FACTS 6
       The probation report indicates that, on May 10, 1977, Banks sexually assaulted
21-year-old Susan Vallin and stabbed her to death with a knife. In 2008, DNA from the
scene was compared to Banks’s DNA. The probation report states, “The DNA taken
from [Banks] is consistent with the DNA located on the victim’s blouse and jeans.”
                            APPELLATE COURT REVIEW
       Banks’s appointed appellate counsel has filed an opening brief that summarizes
the pertinent facts, raises no issues, and requests this court to review the record
independently. (People v. Wende (1979) 25 Cal.3d 436 (Wende).) The opening brief also
includes the declaration of appellate counsel indicating Banks was advised he could file
his own brief with this court. By letter on August 17, 2022, we invited Banks to submit
additional briefing.
       In response to our invitation, Banks filed a supplemental appellant’s opening brief
on September 26, 2022, which the court has read and considered. Banks sets forth a
number of contentions regarding the court, evidentiary issues, as well as counsel’s
alleged failure to properly handle the case. However, he presents no issues that would
warrant relief on appeal.




       5
       This Court affirmed the denial of a previous section 1170.95 petition. (People v.
Banks (Mar. 16, 2020, F079858) [nonpub. opn.].)
       6 The opinion in F058831 affirming his conviction provides a detailed statement of
the facts.


                                              3.
       Having undertaken an examination of the entire record, we find no evidence of
ineffective assistance of counsel or any other arguable error that would result in a
disposition more favorable to Banks.
                                       DISPOSITION
       The trial court’s April 13, 2022, order denying Banks’s petition for resentencing is
affirmed.




                                             4.